Citation Nr: 0918328	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
with bilateral radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1976 to 
May 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for a low back 
disability with bilateral radiculopathy of the lower 
extremities as due to an in-service motor vehicle accident.  
During the development of his claim, the Veteran and his 
representative was provided an informal conference with a VA 
Decision Review Officer (DRO) in July 2007.  As a result of 
the informal conference, the Veteran, his representative and 
the VA DRO agreed that the Veteran would be provided a VA 
examination in conjunction with his claim upon submission of 
private medical records from the Indian Health Service.  See 
July 2007 Informal Conference Report.  While the Veteran 
subsequently submitted the medical records in question, he 
was not then provided a VA examination as agreed upon.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  In the 
instant case, the Veteran was informed by the VA DRO that he 
would be provided a VA examination.  As such, the instant 
claim must be remanded to provide the Veteran a VA 
examination to determine whether his low back disability is 
etiologically related to his active service, to include an 
in-service motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his lumbar 
spine disability.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should specify 
the nature of any lumbar spine 
disability with radiculopathy of the 
lower extremities, providing 
appropriate diagnoses.  The examiner 
should then provide an opinion as to 
whether any current lumbar spine 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to any event or injury in 
service.  A detailed rationale should 
be provided for all opinions. 
Conversely, if the examiner concludes 
that an etiological opinion cannot be 
provided, he or she should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




